Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action September 29, 2022 is acknowledged.
                                             Status of the Application
2.  Claims 1-2, 6-8, 12-13, 18, 23-25 and 28-30 are pending under examination. New claim 31 is added. Claims 3-5, 9-11, 14-17 and 26-27 were canceled. Claims 19-22 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. The action is made Final necessitated by the amendment.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Heiner et al. in view of Jones et al. has been withdrawn in view of the amendment.
                           New Rejections necessitated by the Amendment
                                                    Claim objections
4.    Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
      A.  Claims 1-2, 6-8, 13, 18, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as
being unpatentable over Andreas et al. (WO 2011/143231) in view of Costea et al. (PLOS one, Vol. 8(3), e57521, page 1-5, 2013).
     Andreas et al. teach a method of claim 1, comprising: (i) assigning a specific
barcode sequence to template DNA molecules in a sample wherein the assigning
comprises a PCR amplification reaction using primers comprising universal sequences at 5’ ends of the primers, wherein for a template DNA molecule of the template DNA molecules, a primer of the primers additionally comprises a barcode (page 20, line 19-27, Fig. 16A, Fig.13, page 46, line 18-34, page 47, line 1-12, page 19, line 1-17, page 6, line 24-34, page 7, line 1-34);
(ii) clonally amplifying the barcode-tagged molecules (page 20, line 28-34, page 21, line 1-7, page 19, line 26-28, page 74, line 21-34, page 6, line 24-34, page 7, line 1-34);
(iii) protecting barcoded-proximal ends of the amplified barcode-tagged molecules, thereby generating protected barcode-tagged molecules (page 21, line 17-34, page 76, line 3-34, page 125, line 20-33); 
(iv) fragmenting the protected barcode-tagged molecules to obtain barcode-containing fragments, wherein fragmenting comprises subjecting the protected barcode-tagged molecules to unidirectional deletion from a barcode-distal end of the protected barcode-tagged molecules and circularized the barcode-containing fragments by intramolecular ligation thereby juxtaposing a barcode-tagged end of the barcode-containing fragments with a barcode-distal end of the barcode-containing fragments and generating a sequencing library of overlapping fragments (page 21, line 17-34, page 22, line 1-33, page 23, line 1-10, page 46, line 18-34, page 77, line 1-30, page 6, line 24-34, page 7, line 1-34);
 and (v) assembling the overlapping fragments and sequencing to obtain extended sequence reads of each DNA template molecule (page 77, line 1-30, page 78, line 12-33, page 6, line 24-34, page 7, line 1-34).
With reference to claim 2, 7, Andreas et al. teach that the method further comprises
labelling the amplified barcode-tagged molecules with biotin and purifying biotin-labelled
fragments using streptavidin-coated paramagnetic beads (page 31, line 11-19, page 21, line 17-34, page 76, line 3-34, page 18, line 31-34).
With regard to claim 13, Andreas et al. teach that the extended sequence reads are
compatible for sequencing on sequencing platforms (page 25, line 1-33, page 7, line 4-24).
 Regarding claim 23-24, Andreas et al. teach that the template DNA comprises mixed
template DNA molecules and the sequencing library comprises double stranded (genomic DNA) circularized molecules (page 67, line 2-7, page 24, line 25-33, page 26, line 23-29, page 6, line 24-34, page 7, line 1-34).
    With reference to claims 29, Andreas et al. teach that, the intramolecular ligation is
performed using a DNA ligase (page 120, line 8-17, page 19, line 8-18).
        However, Andreas et al. did not specifically demultiplexing reads from the sequencing library comprising the barcode and the barcode-distal ends.
            Costea et al. teach a method for preparing unique barcode sequencing library and generating demultiplexing reads that comprise entire barcode that improves the best hit sequence identity mapping based on entire barcode which reduces time to search through the sequence map data (page 2, paragraph 1 on the righthand column).
         It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Andreas et al. with demultiplexing reads that comprise entire barcode as taught by Costea et al.to improve the method of obtaining sequence demultiplex reads from the sequencing library. The ordinary person skilled in the art would have been motivated to combine the method of Andreas et al. with demultiplexing reads comprising entire barcode as taught by Costea et al. to have a reasonable expectation of success that
the combination would result in assembly of best hit map based on entire barcode (page 2, paragraph 1 on the righthand column) such a modification is considered obvious over the cited prior art. 
B.  Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. (WO 2011/143231) in view of Costea et al. (PLOS one, Vol. 8(3), e57521, page 1-5, 2013).as applied to claims above, and further in view of Nelson et al. (BioTechniques, Vol. 32, page S44-S47, 2002).
Andreas et al. and Costea et al. teach a method for obtaining extended sequence reads for the template DNA molecules as discussed above in section 5A.
            However, Andreas et al. and Costea et al. did not specifically teach circularizing the barcode-tagged molecules and performing clonal amplification by rolling circle amplification.
       Nelson et al. teach a method for isothermal amplification of DNA to amplify circular DNA templates by rolling circle amplification with Ø29 DNA polymerase (abstract on page S44, paragraphs under ‘materials and methods’ section).
         It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Andreas and Costea et al. With a step of rolling circle amplification as taught by Nelson et al. to improve the method of obtaining improved sequencing library. The ordinary person skilled in the art would have been motivated to combine the method of Andreas et al. and Costea et al. with rolling circle amplification of circularized DNA as taught by Nelson et al. and have a reasonable expectation of success that the combination would result in obtaining large amounts of target DNA using low amount of input DNA in a  cost-effective isothermal amplification in less time (abstract and paragraph under introduction on page S44) such a modification is considered obvious over the cited prior art. 
                                                       Conclusion
           Claims 25 and 31 are free of art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637